Citation Nr: 0412611	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  02-18 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status post excision of a right knee anterior tibial tubercle 
ossicle.  

2.  Entitlement to a rating in excess of 10 percent for 
status post excision of a left knee anterior tibial tubercle 
ossicle.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active duty from July 1990 to July 1994.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that section 5103(a), as amended by the Veterans Claims 
Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA 
will provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 202); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO has not issued a VCAA notice letter in connection with 
the claim for increased ratings for the veteran's service-
connected right and left knee disorders.  

At the personal hearing the veteran testified he had recently 
underwent examination and evaluation of his knees at the VA 
Medical Center.  He also testified that he received treatment 
for his knees at that facility.  Finally, he testified that 
his bilateral knee disabilities have increased in severity 
since the June 2002 VA compensation examination and 
additional bilateral knee surgery has been suggested.  

The Board finds that additional medical development is 
necessary to clarify the nature of the veteran's service-
connected disabilities and the resulting impairment.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should request the 
veteran to identify the names, addresses, 
and dates of treatment for all medical 
care providers, VA and non-VA, inpatient 
and outpatient, who may possess 
additional records referable to treatment 
for his bilateral knee disabilities.  He 
testified that he underwent examination 
and evaluation and received treatment for 
his knees at the Houston, Texas VA 
Medical Center since October 2002.  

3.  After completion of # 1-2, the VBA 
AMC should arrange for a VA orthopedic 
examination to determine the nature and 
severity of the veteran's bilateral knee 
disabilities.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior the examination.  The examination 
should include any necessary testing.  
The examiner should report the 
examination findings in detail, which 
should include range of motion testing; 
subluxation or lateral instability 
testing; and, the examiner should address 
whether there is evidence of pain, 
swelling, weakened movement, excess 
fatigability, or incoordination and 
determine the level of associated 
functional loss in light of 38 C.F.R. § 
4.40 (2003), as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  If 
feasible, these determinations should be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  Any 
opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale.  

4.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issues of increased ratings for the 
veteran's service-connected bilateral 
knee disorders.  If the benefits 
requested are not granted to the 
veteran's satisfaction, the VBA AMC 
should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all applicable criteria 
pertinent to the veteran's claim, which 
has not been previously provided in the 
statement of the case.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




